Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 1 of 28 Page ID
                                  #:3628




                    EXHIBIT 1
Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 2 of 28 Page ID
                                  #:3629
  Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 3 of 28 Page ID
                                    #:3630
Colonies Crossroads, Inc.                                    Invoice Date: 07/01/2019
Account No. 1184.0002                                          Invoice No.       5663
RE: Colonies v. County of San Bernardi                           Page No.           2

                                         Redacted




                                                                                Page 2
  Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 4 of 28 Page ID
                                    #:3631
Colonies Crossroads, Inc.                                    Invoice Date: 07/01/2019
Account No. 1184.0002                                          Invoice No.       5663
RE: Colonies v. County of San Bernardi                           Page No.           3

                                         Redacted




                                                                                Page 3
  Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 5 of 28 Page ID
                                    #:3632
Colonies Crossroads, Inc.                                    Invoice Date: 07/01/2019
Account No. 1184.0002                                          Invoice No.       5663
RE: Colonies v. County of San Bernardi                           Page No.           4

                                         Redacted




                                                                                Page 4
Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 6 of 28 Page ID
                                  #:3633




                                                                           Page 5
Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 7 of 28 Page ID
                                  #:3634




                                                                           Page 6
Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 8 of 28 Page ID
                                  #:3635




                                                                           Page 7
Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 9 of 28 Page ID
                                  #:3636




                                                                           Page 8
Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 10 of 28 Page ID
                                  #:3637




                                                                            Page 9
 Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 11 of 28 Page ID
                                   #:3638
Colonies Crossroads, Inc.                                    Invoice Date: 07/01/2019
Account No. 1184.0002                                          Invoice No.       5663
RE: Colonies v. County of San Bernardi                           Page No.          10

                                         Redacted




                                                                               Page 10
 Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 12 of 28 Page ID
                                   #:3639
Colonies Crossroads, Inc.                                    Invoice Date: 07/01/2019
Account No. 1184.0002                                          Invoice No.       5663
RE: Colonies v. County of San Bernardi                           Page No.          11

                                         Redacted




                                                                               Page 11
 Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 13 of 28 Page ID
                                   #:3640
Colonies Crossroads, Inc.                                    Invoice Date: 07/01/2019
Account No. 1184.0002                                          Invoice No.       5663
RE: Colonies v. County of San Bernardi                           Page No.          12

                                         Redacted




                                                                               Page 12
Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 14 of 28 Page ID
                                  #:3641




                                                                           Page 13
Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 15 of 28 Page ID
                                  #:3642




                                                                           Page 14
Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 16 of 28 Page ID
                                  #:3643




                                                                           Page 15
 Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 17 of 28 Page ID
                                   #:3644
Colonies Crossroads, Inc.                                    Invoice Date: 07/08/2019
Account No. 1184.0002                                          Invoice No.       5675
RE: Colonies v. County of San Bernardi                           Page No.           3
                                         Redacted




                                                                               Page 16
Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 18 of 28 Page ID
                                  #:3645




                                                                           Page 17
 Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 19 of 28 Page ID
                                   #:3646
Colonies Crossroads, Inc.                                                Invoice Date: 07/08/2019
Account No. 1184.0002                                                      Invoice No.       5675
RE: Colonies v. County of San Bernardi                                       Page No.           5

                                                                 Rate     Hours
                                                Redacted



   06/13/2019
                                                Redacted




          SGL                                read and respond
                  to email correspondence.                      780.00      0.25       195.00
                                                 Redacted




                                                                                           Page 18
 Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 20 of 28 Page ID
                                   #:3647
Colonies Crossroads, Inc.                                    Invoice Date: 07/08/2019
Account No. 1184.0002                                          Invoice No.       5675
RE: Colonies v. County of San Bernardi                           Page No.           6


                                         Redacted




                                                                               Page 19
Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 21 of 28 Page ID
                                  #:3648




                                                                           Page 20
Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 22 of 28 Page ID
                                  #:3649




                                                                           Page 21
 Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 23 of 28 Page ID
                                   #:3650
Colonies Crossroads, Inc.                                             Invoice Date: 07/08/2019
Account No. 1184.0002                                                   Invoice No.       5675
RE: Colonies v. County of San Bernardi                                    Page No.           9

                                                              Rate     Hours
                                                 Redacted




   06/25/2019
                                                 Redacted




          KOF     Prepare hearing binders for K. Bell.       260.00      1.35       351.00
                                                  Redacted




                                                                                        Page 22
Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 24 of 28 Page ID
                                  #:3651




                                                                           Page 23
 Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 25 of 28 Page ID
                                   #:3652
Colonies Crossroads, Inc.                                      Invoice Date: 07/08/2019
Account No. 1184.0002                                            Invoice No.       5675
RE: Colonies v. County of San Bernardi                             Page No.          11

                                                       Rate     Hours

   06/28/2019
          KLB     Prepare for hearing;




                                                      700.00      1.85     1,295.00
                                         Redacted




                                                                                 Page 24
 Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 26 of 28 Page ID
                                   #:3653
Colonies Crossroads, Inc.                                    Invoice Date: 07/08/2019
Account No. 1184.0002                                          Invoice No.       5675
RE: Colonies v. County of San Bernardi                           Page No.          12

                                         Redacted




                                                                               Page 25
 Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 27 of 28 Page ID
                                   #:3654
Colonies Crossroads, Inc.                                    Invoice Date: 07/08/2019
Account No. 1184.0002                                          Invoice No.       5675
RE: Colonies v. County of San Bernardi                           Page No.          13

                                         Redacted




                                                                               Page 26
Case 5:18-cv-00420-JGB-SHK Document 211-1 Filed 07/08/19 Page 28 of 28 Page ID
                                  #:3655




                                                                           Page 27
